DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/3/2020; 8/6/2021; 3/31/2022 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected for failing to particularly point out and distinctly claim the invention by further limiting the parent claim as it depends from itself.  
Claim 19 is rejected for inheriting the same deficiency as claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage et al. (U.S. Pat. 8,615,295 hereinafter “Savage”).
Regarding claim 1, Savage discloses a portable single-use automatic external defibrillator, the defibrillator comprising two portions (e.g. 202a, 202b) which in a pre-deployment condition define a unitary whole (e.g. 204), the two portions of the defibrillator comprising: a controller (e.g. 1206); a charging circuit (e.g. Fig. 12a); a discharge circuit (e.g. Fig. 12a); and a pair of electrode pads (e.g. 804 or 1204), each electrode pad on a surface of one of the two portions such that the pair of electrode pads are, in the pre-deployment condition, adjacent to one another, the defibrillator further comprising a peel-off layer covering (e.g. 312), in the pre- deployment condition, the pair of adjacent electrode pads; wherein the controller is configured to charge at least one capacitor using a battery by the charging circuit and to discharge the at least one capacitor by the discharge circuit to provide a defibrillation countershock by the pair of electrode pads (e.g. Fig. 13), and wherein for operation from the pre-deployment condition to a deployment condition the unitary whole is separable into the two portions, each portion with one of the electrode pads (e.g. see Fig. 6a “unitary” and Fig. 6b “separated”).
Regarding claim 2, Savage further discloses wherein the two portions are substantially the same size (e.g. see Fig. 6b).
Regarding claim 3, Savage further discloses wherein the defibrillator further integrally comprises, between the two portions, a break sensor configured to sense a separation of the two portions at a bisection (e.g. 1302), and condition the operation of the controller to charge the at least one capacitor (e.g. see Fig. 13).
Regarding claim 6, Savage further discloses wherein each electrode pad occupies a substantial entirety of an area of the surface the portion having the electrode pad (e.g. see Figs. 8a-8c).
Regarding claim 7, Savage further discloses a circuit completion wire to complete an electrical circuit between the two portions (e.g. 706).
Regarding claim 8, Savage further discloses a battery (e.g. 1200); wherein the controller (e.g. Fig. 12B; “control logic”), the charging circuit (e.g. Fig. 12B; “charge control”), the discharge circuit (e.g. Fig. 12B; “pulse control”), the pair of electrodes (e.g. 1204), and the battery (e.g. 1200) are comprised as part of the two portions and are, in the pre-deployment condition, arranged in a planar configuration (e.g. Fig. 12B).
Regarding claim 9, Savage further discloses wherein the defibrillator further comprises a housing (e.g. 204), and the two portions (e.g. 202a, 202b) of the defibrillator are comprised by the housing.
Regarding claim 12, Savage further discloses wherein the peel-off layer comprises a unitary layer which (e.g. 312), in at least the pre-deployment condition, covers both of the adjacent electrode pads (e.g. see Fig. 3B).
Regarding claim 13, Savage further discloses wherein the separation of the unitary whole into the two portions causes surfaces of each of the two portions having the electrode pads to be located in different planes so as to at least in part peel the peel-off layer from one or both of the electrode pads (e.g. see Figs. 5, 6A and 6B).
Regarding claim 14, Savage discloses a method of deploying a portable single-use automatic external defibrillator comprising: providing a defibrillator having a unitary structure (e.g. 204) comprising a controller (e.g. 1206) and a pair of adjacent electrode pads (e.g. 202a, 202b) with a peel-off layer (e.g. 312) thereon; breaking the unitary structure into two portions, each portion having an electrode pad thereon (e.g. see Figs. 5, 6a-6b); and peeling the peel-off layer from the electrode pads to expose a surface of each electrode pad (e.g. 312).
Regarding claim 15, Savage further discloses wherein the step of breaking the defibrillator into the two portions and the step of peeling the peel-off layer are performed substantially simultaneously (e.g. see Figs. 6a-6b).
Regarding claim 16, Savage further discloses wherein the step of peeling the peel-off layer further comprises moving the two portions apart to detach the peel-off layer from at least one of the two portions (e.g. see Figs. 6a-6b).
Regarding claim 17, Savage further discloses wherein the step of peeling the peel-off layer comprises peeling the peel-off layer from a central region of the defibrillator towards respective peripheral end regions of the two portions (e.g. see Figs. 6a-6b, “wherein the layer is peeled from the central region of the unitary device to the peripheral areas of the two portions.”).
Regarding claim 18, Savage further discloses wherein the step of breaking the defibrillator and the step of peeling the peel-off layer from the two portions are both at least initiated by a rotation of at least one of the two portions relative to the other of the two portions (e.g. see Fig. 5; “rotation”).
Regarding claim 19, Savage further discloses wherein the step of breaking the defibrillator and peeling the peel-off layer occur directly subsequent to each other or concurrently with each other (e.g. see Fig. 5; “rotation of both sections occurs concurrently”).
Regarding claim 20, Savage further discloses wherein the controller is configured to charge at least one capacitor (e.g. 1304) using a battery by the charging circuit and to discharge the at least one capacitor by the discharge circuit to provide a defibrillation pulse (e.g. 1312) by the pair of electrodes (e.g. see Fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage as applied to claims 1-3, 6-9 and 12-20 above, and further in view of Olsen et al. (U.S. Pat. 5,817,151 hereinafter “Olsen”).
Regarding claims 4-5 and 10-11, Savage discloses the claimed invention but fails to disclose that the electrodes are on a shared plane and comprise a circuit board with a bisection region for splitting the electrodes. However, Olsen teaches a similar defibrillator electrode system that senses when the electrodes are used to prevent multiple uses.  Olsen further teaches that it is known to use a common circuit board with two electrodes in a shared plane with a bisection region as set forth in elements 50, 64, 69 and Column 5, lines 20-37 to provide a means for separating the electrodes and providing a means for determining if the electrodes have been previously used.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the defibrillator electrodes as taught by Savage, with a common circuit board and bisection region as taught by Olsen, since such a modification would provide the predictable results of easily manufactured electrodes that are comprised of a single circuit board and then can be split into two separate electrodes thereby simplifying manufacturing while providing a means for determining if the electrodes have been previously used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-15 and 17 of U.S. Patent No. 10,799,709. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed toward a portable defibrillator with electrodes are start out as a unitary device and can be separable into two distinct electrodes. Claims 1, 5 and 10-11 of the current application claim substantially the same subject matter as claim 1 of the ‘709 patent.  Claim 2 of the current application claim substantially the same subject matter as claim 17 of the ‘709 patent.  Claims 14-20 of the current application claim substantially the same subject matter as claims 13-15 of the ‘709 patent.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792